Title: To James Madison from William Lee, 8 September 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux 8th September 1807

A rumour having been current here for some days past that the Emperor had said to Genl. Armstrong that if we let slip this favorable opportunity of declaring against England, that he intended to shut our Commerce out from all the ports of Europe untill the contest between France and England should terminate, I thought it my duty to state the same to the General, beleiving the report to have originated with some speculator, and well knowing if it reached the U. S. it would be magnified by the faction opposed to the Government into a menace on the part of this country, which circumstances might make it appear had influenced the Councils of our Country.  Annexed I have the honor to transmit a Copy of our ministers answer, which will also be found interesting on other points.
The troops marching towards Bayonne have just finished passing this City.  From two to five thousand have been reviewed every day for ten days past, and it is said equal numbers are passing to the  Camp from the side of Montpelier, Toulouse and Auch.  It is also ted that the Emperor will be on the confines of Spain about the  of October.  The conjectures respecting the destination of this army are various.  Some say that the object is Portugal, others Gibralter.  It is even hinted that the Spanish Government is to be renovated and a new Kingdom of Navarre to be built up.  It is most probable that they are destined for Portugal and from thence for Ireland.  With much respect I have the honor to remain Your most obt. Servt.

Wm Lee

